Title: From James Madison to Edmund Randolph, 19 May 1790
From: Madison, James
To: Randolph, Edmund


My dear friend
N. Y. May 19. 1790
The President has been critically ill for some days past, but is now we hope out of danger. His complaint is a peripneumony, united probably with the Influenza. Since my last I have found that I did not go too far in intimating that the cause of your delay would forbid the smallest criticism on it. I earnestly pray that you may no longer have occasion to plead that apology.
In consequence of a petition from N. Hampshire the subject of our commercial relation to G. B. has been revived. A majority of the H. of Reps. seem disposed to make a pretty bold experiment; and I think it will meet with a very different reception in the Senate from the measure tried at the last session. If it fails it will be owing to a dislike of the preference to Nations in Treaty.
The debt is not yet funded. The zealots for the Assumption of the State dbts. keep back in hope of alarming the zealots for the fedl. debt. I understand that another effort is to be made for the assumption. Motives are felt I suspect which will account for the perseverence. Yrs. affely.
Js. Madison Jr
